UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID I. GRAZETTE,

                              Plaintiff,

                     -against-                                       20-CV-0965 (CM)

ROCKEFELLER; CITY OF NEW YORK                           ORDER DIRECTING PAYMENT OF FEE
POLICE DEPARTMENT; RCPI LANDMARK                          OR AMENDED IFP APPLICATION
PROPERTIES, LLC; NEW YORK
PRESBYTERIAN CORNELL HOSPITAL,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed in forma pauperis

(IFP) application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application but his responses do not establish that he is unable

to pay the filing fees. Plaintiff states that he is unemployed, receives “$0” from a “profession,”

and has no other source of income. Plaintiff further indicates that he has $14.56 in a bank

account, but no other assets. He does not provide answers to the questions on the IFP application

asking him to describe his monthly expenses, dependents, and any debts or financial obligations

he has. Because Plaintiff fails to provide information on how he pays for his living expenses, the

Court is unable to conclude that he does not have sufficient funds to pay the relevant fees to

bring this action.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 20-CV-0965 (CM), and address the
deficiencies indicated above by answering each question on the form and providing facts to

explain how he supports himself and to establish that he is unable to pay the filing fees. If the

Court grants the amended IFP application, Plaintiff will be permitted to proceed without

prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service

on the docket. 1 No summons shall issue at this time. If Plaintiff complies with this order, the

Court shall process the case in accordance with the procedures of the Clerk’s Office. If Plaintiff

fails to comply with this order within the time allowed, the Court will dismiss the action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:     February 6, 2020
            New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       1
           Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)

                                                  2
